Case 8:19-cv-01944-GJH Document 71 Filed 10/15/19 Page 1 of 2
Case 8:19-cv-01944-GJH Document 70 Filed 10/09/19 Page 6 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND, SOUTHERN DIVISION

 

 

J.O.P. (by and through Next Friend G.C.P.),
M.A.L.C., M.E.R.E., and K.A.R.C., on behalf
of themselves as individuals and on behalf of
others similarly situated,

Plaintiffs,
V. Civil Action No. 8:19-CV-01944-GJH

U.S. DEPARTMENT OF HOMELAND
SECURITY, KEVIN MCALEENAN (in his
official capacity as Acting Secretary of
Homeland Security), U.S. CITIZENSHIP &
IMMIGRATION SERVICES, and
KENNETH CUCCINELLI (in his official
capacity as Acting Director of U.S. Citizenship
& Immigration Services)

Defendants.

 

 

ORDER

UPON CONSIDERATION of the Plaintiffs’ Motion for a Preliminary Injunction, the

thy

consent of the Defendants thereto, the record in this case, and the applicable law, it is this [S

day of October 2019, ORDERED that:
1. Plaintiffs’ Motion for a Preliminary Injunction is granted and that Defendants are,
during the pendency of this litigation and until further Order of this Court:
a. enjoined and restrained from applying the asylum eligibility policy, as set forth
in USCIS’s May 31, 2019 memorandum, to bar individuals previously determined to be

unaccompanied alien children (“UACs”) from seeking asylum before the agency; and
Case 8:19-cv-01944-GJH Document 71 Filed 10/15/19 Page 2 of 2
Case 8:19-cv-01944-GJH Document 70 Filed 10/09/19 Page 7 of 7

b. enjoined and restrained from rejecting jurisdiction over the application of any
UAC (as defined in the Homeland Security Act, 6 U.S.C § 279(g)(2)) under the
Trafficking Victims Protection Act (“TVPRA”) whose application would have been
accepted under the USCIS policy predating the May 31, 2019 memorandum;

c. The Court has determined that provision of a security bond under Federal Rule
of Civil Procedure 65(c) is unnecessary.
Bei Defendant United States Citizenship and Immigration Services will retract any

adverse decision already rendered in an individual case applying the 2019 UAC Memorandum

and reinstate consideration of such case applying the 2013 UAC Memorandum.

Dated: tOMS2U4 ZL

HON. GEORGE J. HAZEL
United States District Judge

 
